October 30, 2014




                                   JUDGMENT
                  The Fourteenth Court of Appeals
 GWEN STRIBLING HENDERSON, RAVEN A. PITRE, AND CHRISTINE S.
                     WILLIE, Appellants
NO. 14-12-01026-CV                            V.
    JOHN RICHARD SHANKS AND CARBETT J. DUHON, III, Appellees
               ________________________________

       This cause is an appeal from two orders signed on April 19, 2012, that
constitute the trial court’s judgment in favor of appellees, John Richard Shanks
and Carbett J. Duhon, III, and against appellants, Gwen Stribling Henderson,
Raven A. Pitre and Christine S. Willie (hereinafter collectively the “Appellants”).
This cause was heard on the transcript of the record. We have inspected the record
and find the trial court erred to the extent that the trial court struck the Plaintiffs’
Original Petition, but we find no error in the remainder of the judgment, in which
the trial court granted summary judgment in favor of appellee John Richard
Shanks. We therefore order that the portions of the judgment that address any of
the Appellants’ claims against appellee Carbett J. Duhon, III are REVERSED and
ordered severed and REMANDED for proceedings in accordance with this court’s
opinion. We order the remainder of the judgment AFFIRMED. For good cause,
(1) we order the Appellants, jointly and severally, to pay all costs incurred in this
appeal by appellee John Richard Shanks; (2) we order appellee Carbett J. Duhon,
III to pay one-half of all costs incurred in this appeal by the Appellants; (3) we
order the Appellants to bear one-half of all costs that they have incurred in this
appeal; and (4) we order appellee Carbett J. Duhon, III to bear any costs that he has
incurred in this appeal. We further order this decision certified below for
observance.